Citation Nr: 1516108	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial schedular rating in excess of 30 percent for PTSD.  

3.  Entitlement to an effective date earlier than January 21, 1999 for the grant of service connection for PTSD.  

4.  Entitlement to an effective date earlier than June 22, 1995 for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active military service from August 1967 to August 1973. 

These matters come to the Board of Veterans Appeals (Board) on appeal following April 2002 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

By way of history, in the April 2002 rating decision, the RO reopened the Veteran's claim of service connection for PTSD, but denied the claim on the merits.  In January 2008, the Board likewise reopened and denied the Veteran's claim of service connection for PTSD, and also denied entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereafter "Court").  In September 2009 the Court set aside the January 2008 decision and remanded the Veteran's claims to the Board for further adjudication.  In doing so, the Court instructed the Board to also address the Veteran's diagnosed delusional disorder in light of Clemons v. Shinseki, 23 Vet. App. 1, 3 (2009).   

Thereafter, in a September 2010 remand, the Board phrased the issues on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD; as well as entitlement to a TDIU.  In an April 2012 rating decision, following the Board's requested development, the RO granted service connection and assigned a 30 percent rating for PTSD, effective January 21, 1999.  The RO also awarded a TDIU effective January 21, 1999; and also reported that the Veteran's diagnosed delusional disorder and personality disorder did not warrant service connection.  The Veteran appealed the RO's decision with regard to the 30 percent rating assigned for PTSD and the effective dates assigned for the awards of service connection for PTSD and for a TDIU.  (The Veteran did not withdraw his appeal of service connection for psychiatric disability other than PTSD, which issue had, as noted above, been remanded by the Board.)

By a May 2013 rating decision, the RO, inter alia, granted a temporary evaluation of 100 percent for a psychiatric hospitalization over 21 days.  The award was effective May 17, 2000, and the 30 percent rating reinstated effective July 1, 2000.  Also, the RO granted an effective date of June 22, 1995 for the award of a TDIU.  

(The Board notes in passing that the Veteran was apparently arrested on July 12, 1995 and incarcerated from November 8, 1996 to November 8, 1998 in the Lincoln (Nebraska) Correctional Center.  The incarceration appears to be due to a felony conviction.  See 38 U.S.C.A. § 5313 (2014) and 38 C.F.R. § 3.665 (2014) (pertaining to an incarcerated veteran and the withholding of VA benefits).)

Following the Veteran's notice of disagreement (NOD) with the April 2012 rating decision, the RO issued a statement of the case (SOC) in May 2013.  The SOC discussed only the issue of an initial rating in excess of 30 percent for PTSD.  The issues concerning the effective dates for the awards of service connection for PTSD and for a TDIU were not addressed.  

Otherwise, it would appear from a review of the Veteran's VA Form 9 (Appeal to Board of Veterans' Appeals), that the RO considers its May 2013 grant of an effective date to June 22, 1995 for the award of a TDIU to satisfy the Veteran's appeal as to that issue.  While the Veteran may in fact find the earlier effective date does satisfy his appeal, neither he nor his attorney have stated as such or withdrawn the appeal as to that issue.  Therefore, the Veteran's NOD with regard to an earlier effective date for the grant of a TDIU is still pending.  Likewise, the NOD with regard to the effective date for the grant of service connection for PTSD also remains pending.  In light of these pending NODs the RO should issue SOC(s) with respect to these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Otherwise, the Veteran has perfected an appeal to an initial rating in excess of 30 percent for PTSD.  The VA examiner in August 2010 noted that the Veteran's PTSD symptoms were no more than mild.  A delusional disorder and a personality disorder were not related by the examiner to the Veteran's military service.  A review of the Veteran's electronic VA records reflects a March 2013 domiciliary progress note in which the Veteran was identified as inquiring about enrollment in a treatment program.  (VA has integrated domiciliary care with mental health residential rehabilitation and treatment programs or MH RRTPs.)  

In light of the Veteran's apparent attempt for VA psychiatric treatment and the possibility of available VA records, it would be helpful to the Board if a request for VA records since March 2013 was made by the RO prior to the Board's decision on the Veteran's claim for a higher initial rating for PTSD and for service connection for a psychiatric disability other than PTSD.  Furthermore, in light of this remand for records and as the Veteran's last VA examination was in August 2010, some five years ago, the Veteran should be scheduled for a current VA examination to assess the current severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) concerning the Veteran's claim for an effective date earlier than January 21, 1999 for the grant of service connection for PTSD, and the claim for an effective date earlier than June 22, 1995 for the grant of a TDIU.  The Veteran and his representative should be advised of the time period in which to perfect an appeal.  Only if the Veteran perfects an appeal regarding an effective date issue should either question be returned to the Board for further appellate consideration. 

2.  Request that the Veteran identify any private or VA treatment he may have received for his service-connected PTSD.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received, to include relevant records since March 2013 available through the CAPRI records system.  The Board is particularly interested in medical records associated with any mental health treatment the Veteran may have received, to include that through the VA domiciliary program.  

If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).)  

Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report, including the assignment of a Global Assessment of Functioning (GAF) score for PTSD in accordance with DSM-IV.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  As part of the examination, the examiner is asked to distinguish, if possible, symptoms arising from the Veteran's PTSD and those from any other diagnosed psychiatric disability.  If unable to do so, the examiner should so state.   (The examiner should review, in particular, the reports of July 2006 and August 2010 VA examinations, as well as an April 12, 2004 psychological assessment from E. Christiansen, PhD.)

A thorough explanation for any conclusions noted by the examiner must be provided.  

4.  Following completion of the development requested above, readjudicate the claim of entitlement to an initial rating in excess of 30 percent for PTSD, and entitlement to service connection for a psychiatric disability other than PTSD.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

